Title: From Thomas Jefferson to the County Lieutenants of Montgomery and Certain Other Counties, 29 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council March 29th. 1781

The Militia from this State with General Greene being entitled very shortly to a Discharge and it being absolutely necessary to support him to prevent the Danger of Lord Cornwallis’s turning on him again until the New Levies can be got into the field, you will be pleased to send immediately of the Militia of your County under proper Officers to join General Greene, arming as many as possible with rifles and the rest with the best Arms that can be got for them by impressing or otherwise. I am with great respect Sir Your most obedt Servt,

Th: Jefferson

